DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/AU2017/051083 filed 10/05/2017, which claims benefit of the Australian Application No. AU2016904106, filed 10/11/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered.

Citation of Relevant Prior Art
U.S. 2017/0287685, Apr. 1, 2016, Ferrasse et al., paragraphs [0058]-[0060]
U.S. 2007/0158200, Jun. 29, 2006; Cohen et al., paragraph [0238]
Assadi, H., et al. “On Parameter Selection in Cold Spraying.” Journal of Thermal Spray Technology, vol. 20, no. 6, 2011, pp. 1161–1176.

Response to Arguments
The previous 35 U.S.C. 112(b) rejections of claims 1-2, 5, and 9 in addition to the objection to claim 9 have been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited) in view of Maev (U.S. 2018/0050391, relying on the provisional date of 08/16/2016) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. 
Applicant’s arguments regarding the rejection of Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited) in view of Bheda (U.S. 2016/0236416) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. 
Applicant argues that the examiner is improperly interpreting the disclosure of Pattison as disclosing “calculating the parameters of the taper based on spray characteristics of the spray material” in that Pattison simply shows that it is possible to spray a second layer onto a first layer to produce a vertical surface, and that Pattison fails to explain the means by which the second layer is programmed. The examiner is not persuaded by this argument and respectfully points out several points. Firstly, Pattison discloses there is more to the process than simply showing that it is possible, for example this excerpt “…CGDM has been developed to deposit thick coatings and spray resolution, as well as multiple-layer deposition and edge effects become important. Starting from the deposition of simple multi-layer coatings and ending with the fabrication of complex components containing embedded devices, the strategies required to successfully deposit the necessary material are discussed” (page 630, Build Strategies). As such, the teachings of which take into consideration coating/layer thickness, spray resolution, multiple-layer deposition, and edge effects are considered to be analogous to those disclosed by applicant within paragraph [0034] of the published applicant, e.g., “spray duration, rate of powder feed, spray velocity, temperature of the powder/spray, and type of spray material being used”. To elaborate, the teaching of Pattison reciting “deposit thick coating” necessarily requires basic knowledge of the spray duration and rate of powder feed, this process does not simple happen by accident or sheer luck, these parameters are clearly being calculated or predetermined by some means. Continuing, the teaching of Pattison reciting “spray resolution” necessarily requires basic knowledge of the spray velocity and the temperature of the powder/spray, these parameters are not simple guesswork within Pattison but are clearly being taken into consideration. 
Applicant argues that there is no teaching by Pattison as to how to interrogate the powder feed rate or traverse rate to arrive at the requirements of the second layer. The examiner is not persuaded by this argument and respectfully points out that this type of knowledge is within the level of skill expected by one of ordinary skill in the art. To elaborate, MPEP 2141.03 explains what is expected by one of ordinary skill, e.g., "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. As such, the examiner points out that additive manufacturing using powdered materials has been studied and in commercial use for over two decades - it is well within the skill and capabilities to one of ordinary skill to understand the fundamental aspects of the technology including interrogating the powder feed rate and traverse rate. 
Applicant argues that Maev adds nothing material to Pattison’s disclosure that it is possible to spray a second layer onto a first layer to produce a vertical surface. The examiner disagrees and respectfully points to Figures 1(a-b), 2-3, 7(a-b); paragraphs [0005], [0020], [0024], and [0026]-[0028]. These areas within Maevs disclosure are the cited areas from the previous office action that are considered by the examiner to add to the disclosure of Pattison. 
Applicant argues that the examiners use of the phrase “corrective action” is somewhat unclear, and further states the to one skilled in the art of industrial control, it allegedly points out a significant philosophical difference between Maev and the instant invention. The examiner respectfully disagrees and points out that both Maev and the instant invention are drawn to the same philosophy - e.g., forming a three dimensional object via application of a control means. The examiner points out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant argues that the process of Maev belongs to a class of “closed-loop” control strategies of which are known to those skilled in the art to consist of a productive action, the outcome of which is measured, whereupon the measurement is used to determine or modify a subsequent productive action, whereas the instant invention is drawn to an open-loop control. The examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of the references would suggest to one of ordinary skill that when using cold spray technology to produce a three-dimensional object of which incorporates multiple orientations at various distances, taking into consideration the spray angle and nozzle positions would allow for corrective action to be performed during the build process. 
Applicant argues that Maev specifically relied on measurement of the taper angle, whereas the applicant relied on calculation of the taper angle. The examiner is not persuaded by this arguments and points out that as pointed out in the previous action, Maev also must calculate the parameters of the taper based on the spray characteristics, e.g., see Figures 1(a-b), 2-3, 7(a-b); paragraphs [0005], [0020], [0024], and [0026]-[0028].  
Applicant argues that “Given that closed-loop control is more expensive and complicated than open-loop control, it is hard not to conclude that Maev did not succeed in determining a reliable-enough method for calculating the taper angle, and instead elected to measure it”. The examiner points out that this statement is completely speculative and fails to comply with 37 CFR 1.111(b) because the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that it would be wrong to conclude that Maev, with or without Pattison, teaches in a direction that would result in Applicant’s claims, if one considers all the necessary elements of such a solution and in addition to the calculation of the nozzle angles, the method also requires an overarching strategy to combining the individual tracks to form a desired shape. Again, the examiner points out that this arguments fails to comply with 37 CFR 1.111(b) because the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that in both Maev and Pattison, the manufacturing techniques include the ongoing addition of the layers at a series of different angles based on the shape of the previous deposit geometry and graphically represented within Figure 5 of Pattison and/or Figure 1a of Maev; whereas the applicants inventions differs materially from this strategy in that is significant portion of the deposition is conducted with the nozzle in the vertical orientation regardless of the angle of the previous layer. The examiner respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the examiner contradicts Pattison by stating “Pattison does not teach the applicator and substrate being at a second angular orientation and distance to fill in a taper” whereas Pattison discloses “In order to create vertical walls without edge milling, a 4/5-axis system is required…by tilting the nozzle so that is deposits normal to the inclined surface of the previous track, material deposition in the correct orientation to generate a vertical surface”. The examiner is not persuaded by this argument and stands by the original stance that Pattison does not teach the applicator and substrate being at a second angular orientation and distance to fill in a taper” and points out that applicant that Maev and/or Bheda are relied upon for these limitations. 
Applicant argues that the instant invention and Bheda are “drastically different”. The examiner is not persuaded by this argument and points out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the disclosure of Bheda and applicant are in the same field of endeavor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited) in view of Church (U.S. 2013/0193619), Maev (U.S. 2018/0050391, relying on the provisional date of 08/16/2016), and Li (Li, Chang-Jiu, et al. “A Theoretical Model for Prediction of Deposition Efficiency in Cold Spraying.” Thin Solid Films, vol. 489, no. 1-2, 2005, pp. 79–85). 

Regarding Claim 1, Pattison teaches a study into cold gas dynamic manufacturing for freeform fabrication (abstract). Pattison teaches applying control means with reference data which defines 3D shape parameters (page 628, column 2, paragraph 2). Pattison teaches controlling an applicator and substrate holder through the use of data so that spray material is sprayed at a substrate with the applicator and substrate at a first angular orientation and distance (page 631, “3.2. Vertical walls”) and then at the object when partially formed (Figure 2; page 628, column 2, paragraph 2). Pattison teaches an object being built our of progressively applied layers (Figure 2, Figure 5; page 628, column 2, paragraph 2, and pages 630-633: “Build Strategies”). Pattison teaches at least some of the layers have an initial inwardly tapered outer surface (Figure 5). Pattison teaches causing, for at least some such layers and prior to the formation of subsequent layers, the control means to use the data to cause the applicator to apply spray material to fill in the taper (Figure 5; page 628, column 2, paragraph 2, and page 631: “Vertical walls”). 
However, Pattison does not teach (a) building the object in progressively applied parallel layers. Pattison does not teach (b) the applicator and substrate being at a second angular orientation and distance to fill in a taper. Furthermore, Pattison does not explicitly teach (c) wherein filling in the taper includes calculating the parameters of the taper based on the spray characteristics of the spray material, calculating an angle between the applicator and taper appropriate for filling the taper, and causing the applicator and taper to be at the angle and the applicator to apply spray material to the taper. 
As to (a), Church teaches a micro-dispensing multi-layered three dimensionally created object (abstract). Church teaches progressively applying parallel layers (paragraphs [0034], and [0038]). Church teaches this feature, in part, allows for an increase in building speed (paragraphs [0034], and [0038]). 
As to (b), Maev teaches a 3D printing method using cold spray technology (abstract). Maev teaches for some such layers, a control means to use data to cause an applicator to apply spray material to fill in a taper with the applicator at a second angular orientation and distance (Figures 1(a-b), 2-3, 7(a-b), 8(a-b); paragraphs [0005], [0020], [0024]; most specifically paragraphs [0026]-[0028]). Maev teaches this feature, in part, allows for corrective action to be taken during the build process by adjusting among other parameters, spray angle, and nozzle position (e.g., distance) (paragraph [0005]). 
As to (c), Li teaches a study into a theoretical prediction of deposition efficiency in cold spraying (abstract). Li teaches filling in selected areas by calculating parameters of the selected area, calculating an angle between an applicator and the selected area appropriate for filling in the area, and causing the applicator and selected areas to be at the angle and the applicator to apply spray material to the selected area (the entire document of Li is relevant to this feature and concept). Li teaches these calculations ultimately increase efficiency of the process (page 84, Conclusions). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison with the concepts of Church and Li with the motivation of increasing the build efficiency; and the concepts of Maev with the motivation of applying corrective action during the build process. 
Regarding Claim 2, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). 
Regarding Claim 5, Pattison does not teach a surface scanner repeatedly measuring an object being built, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed.
Maev teaches a 3D printing method using cold spray technology (abstract). Maev teaches a surface scanner repeatedly measuring an object as it is being build, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed (paragraph [0005]). Maev teaches this feature, in part, allows for corrective action to be taken during the build process by adjusting among other parameters, spray angle, and nozzle position (e.g., distance) (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Church and Li with the concepts of Maev with the motivation of applying corrective action during the build process. 
Regarding Claim 9, Pattison in view of Church, Maev, and Li are relied upon for the reasons given above in addressing claim 1. Furthermore, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). Pattison teaches data defining a 3D object in terms of a series of layers (e.g., “The path traversed by the nozzle is controlled by CNC and corresponds to the cross-sectional geometry of the part to be built”) (page 628, column 2, paragraph 2). 
However, Pattison does not teach a surface scanner repeatedly measuring an object being built. 
Maev teaches a 3D printing method using cold spray technology (abstract). Maev teaches a surface scanner repeatedly measuring an object as it is being build, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed (paragraph [0005]). Maev teaches this feature, in part, allows for corrective action to be taken during the build process by adjusting among other parameters, spray angle, and nozzle position (e.g., distance) (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Church and Li with the concepts of Maev with the motivation of applying corrective action during the build process. 

Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison (Pattison, J., et al. “Cold Gas Dynamic Manufacturing: A Non-Thermal Approach to Freeform Fabrication.” International Journal of Machine Tools and Manufacture, vol. 47, no. 3-4, 2007, pp. 627–634, previously cited) in view of Church (U.S. 2013/0193619), Bheda (U.S. 2016/0236416, previously cited), and Li (Li, Chang-Jiu, et al. “A Theoretical Model for Prediction of Deposition Efficiency in Cold Spraying.” Thin Solid Films, vol. 489, no. 1-2, 2005, pp. 79–85).
Regarding Claim 1, Pattison teaches a study into cold gas dynamic manufacturing for freeform fabrication (abstract). Pattison teaches applying control means with reference data which defines 3D shape parameters (page 628, column 2, paragraph 2). Pattison teaches controlling an applicator and substrate holder through the use of data so that spray material is sprayed at a substrate with the applicator and substrate at a first angular orientation and distance (page 631, “3.2. Vertical walls”) and then at the object when partially formed (Figure 2; page 628, column 2, paragraph 2). Pattison teaches an object being built our of progressively applied layers (Figure 2, Figure 5; page 628, column 2, paragraph 2, and pages 630-633: “Build Strategies”). Pattison teaches at least some of the layers have an initial inwardly tapered outer surface (Figure 5). Pattison teaches causing, for at least some such layers and prior to the formation of subsequent layers, the control means to use the data to cause the applicator to apply spray material to fill in the taper (Figure 5; page 628, column 2, paragraph 2, and page 631: “Vertical walls”). 
However, Pattison does not teach (a) building the object in progressively applied parallel layers. Pattison does not teach (b) the applicator and substrate being at a second angular orientation and distance to fill in a taper. Furthermore, Pattison does not explicitly teach (c) wherein filling in the taper includes calculating the parameters of the taper based on the spray characteristics of the spray material, calculating an angle between the applicator and taper appropriate for filling the taper, and causing the applicator and taper to be at the angle and the applicator to apply spray material to the taper. 
As to (a), Church teaches a micro-dispensing multi-layered three dimensionally created object (abstract). Church teaches progressively applying parallel layers (paragraphs [0034], and [0038]). Church teaches this feature, in part, allows for an increase in building speed (paragraphs [0034], and [0038]). 

As to (b), Bheda teaches a system and method for optimizing printing parameters for additive manufacturing (abstract). Bheda teaches the applicator and substrate being at a second angular orientation and distance to fill in a tape, specifically Bheda teaches the system and method being able to analyze and compare the properties of the object model with specified property requirements and then modify the slicing parameters in-situ (paragraph [0008]). Bheda teaches the user specified properties including geometrical requirements including dimensional tolerances, shape, and configurations of the 3D object (paragraph [0027]). Furthermore, Bheda teaches the slicing parameters that can be modified in-situ include layer thickness, infill percentage, infill pattern, raster angle, build orientation, layer height, and the infill gap (paragraph [0029]). Bheda teaches this process allows for efficient optimization of the printing parameters (paragraph [0060]). 
As to (c), Li teaches a study into a theoretical prediction of deposition efficiency in cold spraying (abstract). Li teaches filling in selected areas by calculating parameters of the selected area, calculating an angle between an applicator and the selected area appropriate for filling in the area, and causing the applicator and selected areas to be at the angle and the applicator to apply spray material to the selected area (the entire document of Li is relevant to this feature and concept). Li teaches these calculations ultimately increase efficiency of the process (page 84, Conclusions). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison with the concepts of Church and Li with the motivation of increasing the build efficiency; with the concepts of Bheda with the motivation of efficiently optimizing printing parameters.. 
Regarding Claim 2, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). 
Regarding Claim 5, Pattison does not teach a surface scanner repeatedly measuring an object being built, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed.
Bheda teaches a surface scanner repeatedly measuring an object as it is being built (paragraphs [0053]-[0058]). Bheda teaches a control means to use the measurements to adjust the relative positions of the object and the nozzle, the deposition parameters, to enhance the accuracy of the shape parameters and the object when completed (paragraphs [0055]-[0056]). Bheda teaches this process allows for efficient optimization of the printing parameters (paragraph [0060]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Church and Li with the concepts of Bheda with the motivation of efficiently optimizing printing parameters. 
Regarding Claim 9, Pattison and Bheda are relied upon for the reasons given above in addressing claim 1. Furthermore, Pattison teaches the spray being a cold spray comprising a metallic powder (Figure 4; page 628, column 2, paragraphs 1-2). Pattison teaches data defining a 3D object in terms of a series of layers (e.g., “The path traversed by the nozzle is controlled by CNC and corresponds to the cross-sectional geometry of the part to be built”) (page 628, column 2, paragraph 2). 
However, Pattison does not teach a surface scanner repeatedly measuring an object being built, and a control means using the measurements to adjust the relative positions of the object when part-formed and the nozzle and spray parameters for the nozzle, to enhance accuracy of match between the shape parameters and the object when completed.
Bheda teaches a surface scanner repeatedly measuring an object as it is being built (paragraphs [0053]-[0058]). Bheda teaches a control means to use the measurements to adjust the relative positions of the object and the nozzle, the deposition parameters, to enhance the accuracy of the shape parameters and the object when completed (paragraphs [0055]-[0056]). Bheda teaches this process allows for efficient optimization of the printing parameters (paragraph [0060]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Church and Li with the concepts of Bheda with the motivation of efficiently optimizing printing parameters

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735     



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735